SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

996
CA 15-01410
PRESENT: WHALEN, P.J., PERADOTTO, NEMOYER, CURRAN, AND TROUTMAN, JJ.


IN THE MATTER OF THE APPLICATION OF PETER J.
RUSSELL, INTERIM EXECUTIVE DIRECTOR, OF CENTRAL
NEW YORK PSYCHIATRIC CENTER,
PETITIONER-RESPONDENT,

                      V                             MEMORANDUM AND ORDER

JASON TRIPP, A PATIENT AT CENTRAL NEW YORK
PSYCHIATRIC CENTER, CONSECUTIVE NO. 21706,
RESPONDENT-APPELLANT.


EMMETT J. CREAHAN, DIRECTOR, MENTAL HYGIENE LEGAL SERVICE, UTICA
(BRYCE THERRIEN OF COUNSEL), FOR RESPONDENT-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (PATRICK A. WOODS OF
COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Supreme Court, Oneida County (Erin P.
Gall, J.), entered July 20, 2015. The order, inter alia, granted the
application of petitioner for authorization to administer medication
to respondent over his objection.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Respondent appeals from an order granting
petitioner’s application for authorization to administer medication to
respondent over his objection. The order has since expired, rendering
this appeal moot (see Matter of Bosco [Quinton F.], 100 AD3d 1525,
1526). Contrary to respondent’s contention, this case does not fall
within the exception to the mootness doctrine (see Matter of McGrath,
245 AD2d 1081, 1082; see generally Matter of Hearst Corp. v Clyne, 50
NY2d 707, 714-715).




Entered:    November 10, 2016                     Frances E. Cafarell
                                                  Clerk of the Court